Matter of Dawn H. F. v Marco J. (2019 NY Slip Op 01180)





Matter of Dawn H. F. v Marco J.


2019 NY Slip Op 01180


Decided on February 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2019

Richter, J.P., Manzanet-Daniels, Kapnick, Gesmer, Oing, JJ.


8434

[*1]In re Dawn H. F., Petitioner-Appellant,
vMarco J., Respondent-Respondent.


Richard L. Herzfeld, P.C., New York (Richard L. Herzfeld of counsel), for appellant.
Janet Neustaetter, The Children's Law Center, Brooklyn (Chai Park of counsel), for respondent.

Order, Family Court, Bronx County (Jennifer S. Burtt, Referee), entered on or about August 9, 2017, which, inter alia, awarded joint legal custody of the subject child, with final authority to the father on major medical, dental, and therapeutic decisions, unanimously affirmed, without costs.
The joint custody arrangement crafted by the court was in the child's best interests and has a sound and substantial basis in the record (Anonymous v Anonymous, 107 AD3d 531, 532 [1st Dept 2013]). We decline to disturb the court's division of final authority for certain categories of major decisions, as the record establishes that each parent had successfully exercised good judgment in making major decisions related to their assigned categories (Nimkoff v Nimkoff, 74 AD3d 408, 408 [1st Dept 2010]). Moreover, the division of final authority in major decisions would maintain the respective roles of each parent in the child's life (id.).
The determination of the mother's request for new counsel is not before this Court as the mother has not filed a notice of appeal from a decision on such motion and any decision would not be encompassed by the notice of appeal from the final custody determination.
We have considered the mother's remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 19, 2019
CLERK